CASE 0:19-cv-01820-MJD-BRT Document 32-3 Filed 10/01/19 Page 1 of 6




                          EXHIBIT C
      CASE 0:19-cv-01820-MJD-BRT Document 32-3 Filed 10/01/19 Page 2 of 6


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

              Plaintiff,
                                                     Case No. 19-cv-1820
        v.

 NEWS CORPORATION, NEWS
 AMERICA MARKETING FSI L.L.C.,                       ELECTRONIC DISCOVERY
 AND NEWS AMERICA MARKETING IN-                      PLAN AND PROTOCOL
 STORE SERVICES L.L.C.,

              Defendants.


                               Document Production Format

I.     Overview

       A.    All documents shall be produced as Bates-stamped tagged image file format
             ("TIFF") images along with an image load/cross reference file, a data load file
             with fielded metadata, and document-level extracted text for electronically stored
             information ("ESI") or optical character recognition ("OCR") text for scanned
             hard copy documents. Details regarding requirements, including files to be
             delivered in native format, are below.

II.    TIFF Image Requirements

       A.    All documents shall be produced as TIFF images in 300x300 dpi Group IV
             single-page monochrome format.

       B.    All such images shall be sequentially Bates-stamped using a consistent length
             with leading zeros in the number. The format of the Bates numbers shall not
             change across productions.

       C.    Images shall include the following content where present:

             1.     For word processing files (e.g., Microsoft Word) – Comments and "track
                    changes" (and similar in-line editing).
             2.     For spreadsheet files (e.g., Microsoft Excel) – Hidden columns, rows, and
                    sheets; comments; and "track changes" (and similar in-line editing).
             3.     For presentation files (e.g., Microsoft PowerPoint) – Speaker notes and
                    comments.




                                              1
       CASE 0:19-cv-01820-MJD-BRT Document 32-3 Filed 10/01/19 Page 3 of 6


        D.    Reasonable care shall be taken not to degrade the legibility of documents during
              the imaging process. If legibility is found to have been degraded, the receiving
              party may make reasonable requests for re-production of these documents.

III.    Native Format Requirements

        A.    Spreadsheet files

              1.     Spreadsheet files (e.g., Microsoft Excel) shall be provided in native
                     format.
              2.     In lieu of a TIFF image version of each spreadsheet file, a Bates-stamped
                     single-page TIFF placeholder file shall be produced along with the native
                     format version of each file.
              3.     When redaction is necessary, a redacted TIFF image version shall be
                     produced. The parties reserve the right to request access to the native
                     format versions of such files.

        B.    Multimedia files

              1.     Multimedia files (e.g., audio or video files) shall be provided in native
                     format.
              2.     In lieu of a TIFF image version of each multimedia file, a Bates-stamped
                     single-page TIFF placeholder file shall be produced along with the native
                     format version of each file.
              3.     The parties reserve the right to edit multimedia files using industry
                     standard methods if redaction of such files is deemed necessary.

        C.    Other files

              1.     In limited circumstances, it may be necessary to obtain or view the native
                     format versions of files, including color documents/images and dynamic
                     files, such as databases. The parties reserve the right to request access to
                     the native format versions of such files and/or an image format that
                     supports viewing color documents.

IV.     Image Load/Cross Reference File Requirements

        A.    A single-page image load/cross-reference file shall be provided with each
              production.

        B.    The file should use the Concordance Image Viewer (.OPT) format, as in the
              sample below. Note, the volume label information ("MSC001" in the sample .opt
              file) is optional:

              Sample Concordance Image Viewer .opt file:
              MSC000001,MSC001,MSC\0000\00000001.TIF,Y,,,3
              MSC000002,MSC001,MSC\0000\00000002.TIF,,,,
              MSC000003,MSC001,MSC\0000\00000003.TIF,,,,
              MSC000004,MSC001,MSC\0000\00000004.TIF,Y,,,2
              MSC000005,MSC001,MSC\0000\00000005.TIF,,,,
                                               2
      CASE 0:19-cv-01820-MJD-BRT Document 32-3 Filed 10/01/19 Page 4 of 6



V.     Extracted Text/OCR Requirements

       A.       Extracted text and/or OCR text shall be provided for all documents as separate,
                document-level text files; extracted text and/or OCR text shall not be embedded in
                the .DAT file (as defined below).

       B.       Document-level text file names shall consist of the beginning Bates number
                information of the document.

       C.       If a document is provided in native format with a single-page placeholder TIFF
                image (e.g., spreadsheet files), the text file shall contain the full extracted text of
                the native file.

       D.       OCR text shall be provided for all redacted documents in lieu of extracted text.

       E.       With respect to produced text files, the specifications herein address ANSI text-
                based productions. Unicode text-based productions shall be provided for
                productions containing non-English language documents.

VI.    Data Load File Requirements

       A.       A data load file shall be provided with each production.

       B.       The file shall be a Concordance-loadable data file (".DAT" file) and contain
                Bates-stamp and metadata information as detailed below.

       C.       The delimiters and qualifiers to be used in the .DAT file are:

                Record delimiter: Windows newline/Hard return (ASCII 10 followed by ASCII
                13)
                Field delimiter: ¶ (ASCII 20)
                Multi-value delimiter: Semicolon ; (ASCII 59)
                Text qualifier: Small thorn þ (ASCII 254)
       D.       With respect to .DAT files, the specifications herein address ANSI text-based
                productions. Unicode text-based productions shall be provided for productions
                containing non-English language documents.

       E.       The .DAT file shall have a header line with the below listed field names and shall
                include the corresponding information per each applicable field:

                 Field                                Comments                               Document Types
            BegBates             Beginning Bates number.                                     All.
            EndBates             Ending Bates number.                                        All.
            BegRange             Bates number of first page of family range (e.g., first     All.
                                 page of an email).
            EndRange             Bates number of last page of family range (e.g., last       All.
                                 page of last attachment to an email).


                                                   3
CASE 0:19-cv-01820-MJD-BRT Document 32-3 Filed 10/01/19 Page 5 of 6


           Field                                 Comments                           Document Types
      PageCount           Number of TIFF image pages in the produced                All.
                          document.
      FileExtension       File extension of the original document                   All.
                          (e.g., .msg, .docx, .jpg).
      FileSize            File size of the original document. Format: bytes.        All.
      Title               Title of the original document.                           Loose files and
                                                                                    attachments.
      Custodian           Custodian full name. Format: LASTNAME,                    All.
                          FIRSTNAME.
      AllCustodian        For globally de-duplicated productions only. Full         All.
                          name of all custodians for whom the document is
                          being produced. Format: LASTNAME,
                          FIRSTNAME; LASTNAME, FIRSTNAME.
      Author              Author of document from available metadata.               Loose files and
                                                                                    attachments.
      From                Email author.                                             Email only.
      To                  Email addressee(s).                                       Email only.
      CC                  Email addressee(s), carbon copy.                          Email only.
      BCC                 Email addressee(s), blind carbon copy.                    Email only.
      Subject             Email subject.                                            Email only.
      DateCreated         File creation date. Format: MM/DD/YYYY.                   All.
      DateModified        File modification date. Format: MM/DD/YYYY.               All.
      DateSent            Email sent date. Format: MM/DD/YYYY.                      Email only.
      TimeSent            Email sent time. HH:MM:SS AM/PM.                          Email only.
      DateReceived        Email received date. MM/DD/YYYY.                          Email only.
      TimeReceived        Email received time. HH:MM:SS AM/PM.                      Email only.
      FilePath            Original path to the file as maintained in the            Loose files only.
                          ordinary course of business.
      FileName            Name of file as maintained in the ordinary course of      Loose files and
                          business.                                                 attachments.
      FolderPath          Path within the mail container file (e.g., PST file) to   Email only.
                          the message at collection time.
      HiddenContent       List type of hidden content found in document (for        Loose files and
                          content described in section II.C above)                  attachments.
      TextPath            The production deliverable path to the extracted text     All.
                          or OCR for the document, including the file name.
      NativePath          The production deliverable path to the native-format      Loose files and
                          file for the document, including the file name (if a      attachments.
                          native-format file is provided).


 F.        In globally de-duped, incremental productions, there will be instances when
           production of documents from additional custodians will include documents
           previously produced. A Custodian Append overlay load file using the load file
           format described above shall be provided with an updated AllCustodian field
           (BegBates and EndBates fields may be used as the unique identifiers).

                                           4
       CASE 0:19-cv-01820-MJD-BRT Document 32-3 Filed 10/01/19 Page 6 of 6


VII.    Additional Considerations

           A. All document family relationships shall be produced together and children files
              should follow parent files in sequential Bates number order.

           B. Embedded documents shall be extracted from the parent document with family
              relationship intact.

           C. Productions shall be provided using industry standard encryption software or
              hardware. Any electronic transmission of produced materials must be done via a
              secure file transfer system.

           D. If particular documents warrant a different format (e.g., production of color
              images instead of black and white), the parties shall cooperate to arrange for the
              mutually acceptable production of such documents.

           E. The parties agree not to knowingly degrade the searchability of documents as part
              of the document production process. For example, extracted text should not be
              replaced by OCR text except where appropriate (e.g., OCR for redacted
              documents).

           F. Redacted documents may have certain metadata fields withheld from production.
              The parties shall cooperate to create a list of metadata fields which may be
              produced for these documents.

VIII. Separate Protocol Conditionally Required

         To the extent the parties are obligated to produce documents predating February 10, 2011
that were previously produced in prior litigations, the production of those documents shall in the
first instance be made in the same form in which such documents were originally produced,
without prejudice to the receiving party’s right to request additional electronically stored
information associated with those documents to the extent it remains reasonably available and
without prejudice to the producing party’s right to object to such a request. To the extent the
parties are obligated to produce documents predating February 10, 2011 that were not previously
produced in prior litigations, the parties agree to meet and confer in good faith about
modifications to this protocol that the producing party believes are needed given the age of such
documents.




                                                5
